DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 28 January 2021.
Claims 1, 3-10 and 12-28 are presented for examination.
Claims 2 are amended.
Claims 2 and 11 are canceled.
Claims 27-28 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al (US 2011/0228755 A1), hereinafter Seok ‘755, in view of Zhou et al (US 2017/0085461 A1), hereinafter Zhou.

Regarding Claim 1, Seok ‘755 discloses a communication method, comprising:
setting (see Figure 2 and page 3, paragraph 28, lines 8-9; setting/set), by a first station (STA) (see Figures 2-3 and page 3, paragraph 31, lines 1-5 and 9-10; by a first STA/QSTA 1), a basic service set (BSS) color to be used by a second STA in a device-to-device (D2D) transmission with the first STA (see Figure 2 and page 3, paragraphs 28, lines 8-9 and paragraph 29, lines 9-12; a basic service set (BSS) color/(BSS ID) to be used/using by a second STA/(QSTA 2) in a device-to-device (D2D) transmission/(direct link) with the first STA/(QSTA 1) Note: “to be used” is functional language and has no patentable weight); 
generating (see page 2, paragraph 21, lines 1-4; generating/generate), by the first STA (see Figures 2-3 and page 3, paragraph 31, lines 1-5 and 9-10; by the first STA/QSTA 1), a data frame that comprises the BSS color (Figures 2-3 and page 3, paragraph 28, lines 8-9 and paragraph 31, lines 1-5 and 9-10; a data frame/(TDLS setup request frame) that comprises the BSS color/BSS ID); and
sending (see Figure 3 and page 3, paragraph 31; sending/transmitting), by the first STA (see Figures 2-3 and page 3, paragraph 31, lines 1-5 and 9-10; by the first STA/QSTA 1), the data frame to the second STA in the D2D transmission (see Figure 3 and page 3, paragraph 31; the data frame/(TDLS setup request frame) to the second STA/(QSTA 2) in the D2D transmission/direct link).
Although Seok ‘755 discloses a communication method as set forth above,
Seok ‘755 does not explicitly disclose “wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA”.
However, Zhou discloses a communication method, comprising:
wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA (see Figure 7B and page 6, paragraph 69; wherein the BSS color/(color field 745) is set to be different/different from a second BSS color/(color field 750) of an access point (AP)/(AP 735) associated with the first STA/740A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA” as taught by Zhou in the system of Seok ‘755 to allow for more efficient signal use (see page 1, paragraph 6 of Zhou).
Regarding Claim 10, Seok ‘755 discloses a first station (STA) (see Figure 3 and page 2, paragraph 31, lines 1-2; a first station/QSTA 1), comprising: 
a non-transitory memory storage comprising instructions (see Figure 3 and page 2, paragraph 31, lines 1-2; a non-transitory memory storage comprising instructions/QSTA 1 contains a non-transitory memory storage comprising instructions); 
one or more hardware processors (see page 2, paragraph 21, line 1; one or more hardware processors/processor) in communication with the non-transitory memory storage (see Figure 3 and page 2, paragraph 31, lines 1-2; in communication with the non-transitory memory storage/QSTA 1 contains a processor in communication with the non-transitory memory storage), wherein the one or more hardware processors execute the instructions (see page 2, paragraph 21, line 1; wherein the one or more hardware processors/processor execute the instructions/QSTA 1 contains a processor to execute the instructions) to: 
set (see Figure 2 and page 3, paragraph 28, lines 8-9; set/set), by the first STA (see Figures 2-3 and page 3, paragraph 31, lines 1-5 and 9-10; by the first STA/QSTA 1), a basic service set (BSS) color to be used by a second STA in a device-to-device (D2D) transmission with the first STA (see Figure 2 and page 3, paragraphs 28, lines 8-9 and paragraph 29, lines 9-12; a basic service set (BSS) color/(BSS ID) to be used/using by a second STA/(QSTA 2) in a device-to-device (D2D) transmission/(direct link) with the first STA/(QSTA 1) Note: “to be used” is functional language and has no patentable weight); and  Application No. : 16/206,444 
Filed: November 30, 2018generate a data frame that comprises the BSS color (Figures 2-3 and page 2, paragraph 21, lines 1-4 and page 3, paragraph 28, lines 8-9 and paragraph 31, lines 1-5 and 9-10; generate/generate a data frame/(TDLS setup request frame) that comprises the BSS color/BSS ID); and 
a transmitter (see Figure 3 and page 2, paragraph 21, lines 1-2; a transmitter/transceiver), configured to send the data frame to the second STA in the D2D transmission (see Figure 3 and page 3, paragraph 31; configured to send/transmitting the data frame/(TDLS setup request frame) to the second STA/(QSTA 2) in the D2D transmission/direct link).
Although Seok ‘755 discloses a first station as set forth above,
Seok ‘755 does not explicitly disclose “wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA”.
However, Zhou discloses a communication method, comprising:
wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA (see Figure 7B and page 6, paragraph 69; wherein the BSS color/(color field 745) is set to be different/different from a second BSS color/(color field 750) of an access point (AP)/(AP 735) associated with the first STA/740A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA” as taught by Zhou in the system of Seok ‘755 to allow for more efficient signal use (see page 1, paragraph 6 of Zhou).


Claims 3-5, 12-14, 20, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘755 in view of Zhou and further in view of Seok ‘397.

Regarding Claim 3, Although the combination of Seok ‘755 and Zhou discloses the method as set forth above,
The combination of Seok ‘755 and Zhou does not explicitly disclose “wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU”.
However, Seok ‘397 discloses the method, wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU) (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU)/HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU (see page 21, paragraph 285, lines 10-11; and the BSS/BSS color/COLOR is carried/include in a BSS/BSS color/COLOR field/field of the HE/HE PPDU/PPDU).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 4, Although the combination of Seok ‘755 and Zhou discloses the method as set forth above,
The combination of Seok ‘755 and Zhou does not explicitly disclose “wherein before the generating the data frame, the method further comprises: sending, by the first STA, by using the AP, a first frame to the second STA”.
However, Seok ‘397 discloses the method, wherein before the generating the data frame, the method further comprises: 
5sending (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; sending/transmit), by the first STA (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3, lines; by a first/first STA/STA), by using the AP (see Figure 21, step S2110 and page 21, paragraph 296, lines 1-2 and paragraph 298, lines 1-3; by using/to the access point AP/AP), a Tunneled Direct Link Setup (TDLS) setup request frame to the second STA (see Figure 21, steps S2110 and S120 and page 21, paragraph 298, lines 1-3 and paragraph 300; TDLS/TDLS setup/setup request/request frame/frame to the second/second STA/STA).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein before the generating the data frame, the method further comprises: sending, by the first STA, by using the AP, a first frame to the second STA” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 5, Although the combination of Seok ‘755 and Zhou discloses the method as set forth above,
The combination of Seok ‘755 and Zhou does not explicitly disclose “wherein the method further comprises: receiving, by the first STA by using the AP, a TDLS setup response frame sent by the second STA, wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color”.
However, Seok ‘397 the method, wherein the method further comprises:
receiving (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-4; receiving/second STA transmits to first STA), by the first STA using the AP (see Figure 21, step S2130 and page 21, paragraph 301, lines 1-4; by the first/first STA/STA using/to the AP/AP), a TDLS setup response frame sent by the second STA (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-3 and paragraph 303; a TDLS/TDLS setup/setup response/response frame/frame sent/transmit by the second/second STA/STA), wherein the TDLS setup response frame comprises an acknowledgement message that acknowledges the BSS color (see Figure 21, step S2140 and page 17, paragraph 238 and page 21, paragraph 301, lines 1-3 and paragraph 303 and page 22, paragraph 302; wherein the TDLS/TDLS setup/setup response/response frame/frame comprises an acknowledgement message that acknowledges/(TDLS setup response frame with status code set to success) the BSS color/COLOR).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the method further comprises: receiving, by the first STA by using the AP, a TDLS setup response frame sent by the second STA, wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 12, Although the combination of Seok ‘755 and Zhou discloses the first STA as set forth above,
The combination of Seok ‘755 and Zhou does not explicitly disclose “wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU”.
However, Seok ‘397 discloses the first STA (see Figure 21 and page 21, paragraph 298; the first/first STA/STA), wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU) (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU)/HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU (see page 21, paragraph 285, lines 10-11; and the BSS/BSS color/COLOR is carried/include in a BSS/BSS color/COLOR field/field of the HE/HE PPDU/PPDU).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 13, Although the combination of Seok ‘755 and Zhou discloses the first STA as set forth above,
The combination of Seok ‘755 and Zhou does not explicitly disclose “wherein the transmitter is further configured to: send, by using the AP, a first request frame to the second STA”.
However, Seok ‘397 the first STA (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; the first/first station (STA)/STA), wherein the transmitter (see Figure 1 and page 2, paragraph 52; wherein the/an transmitter/RF transmitter 21) is further configured to:
send (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; send/transmit), by using the AP (see Figure 21, step S2110 and page 21, paragraph 296, lines 1-2 and paragraph 298, lines 1-3; by using/to the AP/AP), a request frame to the second STA (see Figure 21, steps S2110 and S120 and page 21, paragraph 298, lines 1-3 and paragraph 300; a first request/request frame/frame to the second/second STA/STA).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the transmitter is further configured to: send, by using the AP, a first request frame to the second STA” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 14, Although the combination of Seok ‘755 and Zhou discloses the first STA as set forth above,
The combination of Seok ‘755 and Zhou does not explicitly disclose “wherein the first STA further comprises: a receiver, configured to receive, by using the AP, a TDLS setup response frame sent by the second STA, wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color”.
However, Seok ‘397 the first STA (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; the first/first station (STA)/STA), wherein the first STA (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; wherein the first/first station (STA)/STA) further comprises:
a receiver (see Figure 1 and page 2, paragraph 52; a/an receiver/RF receiver 22), configured to receive (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-4; configured to receive/second STA transmits to first STA), by using the AP (see Figure 21, step S2130 and page 21, paragraph 301, lines 1-4; by using/to the AP/AP), a TDLS setup response frame sent by the second STA (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-3 and paragraph 303; a TDLS/TDLS setup/setup response/response frame/frame sent/transmit by the second/second STA/STA), wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color (see Figure 21, step S2140 and page 17, paragraph 238 and page 21, paragraph 301, lines 1-3 and paragraph 303 and page 22, paragraph 302; wherein the TDLS/TDLS setup/setup response/response frame/frame comprises an acknowledgement message that acknowledges/(TDLS setup response frame with status code set to success) the BSS color/COLOR).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first STA further comprises: a receiver, configured to receive, by using the AP, a TDLS setup response frame sent by the second STA, wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 20, Although the combination of Seok ‘755 and Zhou discloses the method as set forth above,
The combination of Seok ‘755 and Zhou does not explicitly disclose “wherein the BSS color of each pair of STAs of D2D transmission is same”.
However, Seok ‘397 discloses the method, wherein the BSS color of each pair of STAs of D2D transmission is same (see Figure 21, steps S2110, S2120, S2130and S2140 and page 21, paragraphs 298, 300, 301 and page 22, paragraph 303; wherein the BSS color of each pair of STAs/(first and second STA) of D2D/TDLS transmission/transmit is same/the second color parameter and the third color parameter is the same).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color of each pair of STAs of D2D transmission is same” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 24, Although the combination of Seok ‘755 and Zhou discloses the first STA as set forth above,
The combination of Seok ‘755 and Zhou does not explicitly disclose “wherein the BSS color of each pair of STAs of D2D transmission is same”.
However, Seok ‘397 discloses the first station (see Figure 21, step S2110 and page 21, paragraph 298, lines 1-3 and paragraph 300; the first/first station (STA)/STA), wherein the BSS color of each pair of STAs of D2D transmission is same (see Figure 21, steps S2110, S2120, S2130and S2140 and page 21, paragraphs 298, 300, 301 and page 22, paragraph 303; wherein the BSS color of each pair of STAs/(first and second STA) of D2D/TDLS transmission/transmit is same/the second color parameter and the third color parameter are the same).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color of each pair of STAs of D2D transmission is same” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 27, Although the combination of Seok ‘755 and Zhou discloses the first STA as set forth above,
The combination of Seok ‘755 and Zhou does not explicitly disclose “wherein the first frame is a Tunneled Direct Link Setup (TDLS) setup request frame”.
However, Seok ‘397 discloses the first STA, wherein the first frame is a Tunneled Direct Link Setup (TDLS) setup request frame5 (see Figure 21, steps S2110 and S120 and page 21, paragraph 298, lines 1-3 and paragraph 300; wherein the first frame/frame is a Tunneled Direct Link Setup (TDLS)/TDLS setup/setup request/request frame/frame).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first frame is a Tunneled Direct Link Setup (TDLS) setup request frame” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).

Claims 6-9, 15-18, 22, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘755 in view of in view of Seok ‘397, and further in view of Zhou.

Regarding Claim 6, Seok ‘755 discloses a communication method, comprising:
receiving (see Figure 3, step S11 and page 3, paragraph 32, lines 1-2; configured to receiving/received), by a second station (STA) (see Figure 3 and page 2, paragraph 31, lines 1-2; by a second station/QSTA 2), a basic service set (BSS) color that is sent by a first STA (see Figure 2 and page 3, paragraphs 28, lines 8-9 and paragraph 29, lines 9-12 and paragraph 31; a basic service set (BSS) color/(BSS ID) that is sent/transmits by a first STA/QSTA 1), wherein the BSS color is to be used by the second STA in a device-to-device (D2D) transmission with the first STA (see Figure 2 and page 3, paragraphs 28, lines 8-9 and paragraph 29, lines 9-12; wherein the BSS color/(BSS ID) is to be used/using by the second STA/(QSTA 2) in a device-to-device (D2D) transmission/(direct link) with the first STA/(QSTA 1) Note: “to be used” is functional language and has no patentable weight); 
receiving (see Figure 3, step S11 and page 3, paragraph 32, lines 1-4; receiving/received), by the second STA (see Figure 3 and page 2, paragraph 31, lines 1-2; by the second station/QSTA 2), a data frame sent by the first STA in the D2D transmission (see Figure 3, step S11 and page 3, paragraph 32, lines 1-4; a data frame/(TDLS setup request frame) sent/transmits by the first STA/(QSTA 1) in the D2D transmission/direct link), wherein the data frame comprises the BSS_color (see Figure 2 and page 3, paragraph 28, lines 8-9 and paragraph 29, lines 10-12; wherein the data frame/(TDLS setup request frame) comprises the BSS_color/BSS ID).
Although Seok ‘755 discloses a communication method as set forth above,
Seok ‘755 does not explicitly disclose, “determining, by the second STA, the BSS color to be used in the D2D transmission with the first STA”.5geg
However, Seok ‘397 discloses a communication method, comprising:
receiving (see Figure 21, step S2170 and page 22, paragraph 306; receiving/forward to the second STA), by a second station (STA) (see Figure 21, step S2170 and paragraph 306; by a second/second station (STA)/STA), a basic service set (BSS) color that is sent by a first Application No. : 16/206,444STA (see Figure 21, step S2170 and page 22, paragraph 306; a basic service set (BSS) color/(second color parameter) that is sent/transmits by a first/first Application No. : 16/206,444STA/STA), wherein the BSS color is to be used by the second STA in a device-to-device (D2D) transmission with the first STA (see page 22, paragraph 301, lines 10-12 and paragraph 302; wherein the BSS color/(second color parameter) is to be used by the second/second STA/STA in a device-to-device (D2D)/direct-link transmission with the first/first STA/STA); 
receiving (see Figure 21, step 2170 and page 22, paragraph 306; receiving/first STA transmits to the second STA), by the second STA (see Figure 21, step S2170 and paragraph 306; by the second/second station (STA)/STA), a data frame sent by the first STA in the D2D transmission (see Figure 21, step 2170 and page 22, paragraph 306; a data frame/(HE PPDU) sent/transmits by the first/first STA/STA in the D2D/direct-link transmission), wherein the data frame comprises the BSS_color (see Figure 21, step 2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) comprises the BSS_color/second COLOR parameter); and 
determining (see Figure 21 and page 22, paragraph 301, lines 12-14; determine/determined, by the second STA (see Figure 21 and page 22, paragraph 301 lines 12-13; by the second/second STA/STA), the BSS color to be used in the D2D transmission with the first STA (see Figure 21 and page 22, paragraph 301, lines 12-14; the BSS color/(third color parameter) to be used in the D2D/direct-link transmission/transmitted with the first/first STA/STA Note: “to be used” is functional language and has no patentable weight).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining, by the second STA, the BSS color to be used in the D2D transmission with the first STA” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1, paragraph 9 of Seok ‘397).
Although the combination of Seok ‘755 and Seok ‘397 discloses a communication method as set forth above,
The combination of Seok ‘755 and Seok ‘397 does not explicitly disclose “and wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA”.
However, Zhou discloses a communication method, comprising:
and wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA (see Figure 7B and page 6, paragraph 69; wherein the BSS color/(color field 745) is set to be different/different from a second BSS color/(color field 750) of an access point (AP)/(AP 735) associated with the first STA/740A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA” as taught by Zhou in the combined system of Seok ‘755 and Seok ‘397 to allow for more efficient signal use (see page 1, paragraph 6 of Zhou).
Regarding Claim 7, Although Seok ‘755 discloses the method as set forth above,
Seok ‘755 does not explicitly disclose “wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU”.
However, Seok ‘397 discloses the method, wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU) (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU)/HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU (see page 21, paragraph 285, lines 10-11; and the BSS/BSS color/COLOR is carried/include in a BSS/BSS color/COLOR field/field of the HE/HE PPDU/PPDU).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 8, Although Seok ‘755 discloses the method as set forth above,
Seok ‘755 does not explicitly disclose “wherein before the receiving the data frame sent by the first STA, the method further comprises: receiving, by the second STA, by using the AP, a first frame sent by the first STA”.
However, Seok ‘397 discloses the method, wherein before the receiving the data frame sent by the first STA (see Figure 21, step S2170 and page 22, paragraph 306; wherein before the receiving/(the first STA transmits to the second STA) the data frame/(HE PPDU including second color parameter) sent by the first/first STA/STA), the method further comprises: 
receiving (see Figure 21, step S2120 and page 21, paragraph 300; receiving/the AP forwards to second STA), by the second STA (see Figure 21, step S2120 and page 21, paragraph 300; by the second/second STA/STA), by using the AP (see Figure 21, step S2110 and page 21, paragraph 296, lines 1-2 and paragraph 298, lines 1-3; by using/to the AP/AP), a frame sent by the first STA (see Figure 21, steps S2110 and S120 and page 21, paragraph 298, lines 1-3 and paragraph 300; a frame/frame sent by the first/first STA/STA).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein before the receiving the data frame sent by the first STA, the method further comprises: receiving, by the second STA, by using the AP, a first frame sent by the first STA” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 9, Although Seok ‘755 discloses the method as set forth above,
Seok ‘755 does not explicitly disclose “wherein the method further comprises: sending, by the second STA, by using the AP, a TDLS setup response frame to the first STA, wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color”.
However, Seok ‘397 the method, wherein the method further comprises: 
sending (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-4; sending/second STA transmits to first STA), by the second STA (see Figure 21, steps S2130 and S2140 and page 21, paragraph 301, lines 1-4; by the second/second STA/STA), by using the AP (see Figure 21, step S2130 and page 21, paragraph 301, lines 1-4; by using/to the AP/AP), a TDLS setup response frame to the first STA (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-3 and paragraph 303; a TDLS/TDLS setup/setup response/response frame/frame to the first/first STA/STA), wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color (see Figure 21, step S2140 and page 17, paragraph 238 and page 21, paragraph 301, lines 1-3 and paragraph 303 and page 22, paragraph 302; wherein the TDLS/TDLS setup/setup response/response frame/frame comprises an acknowledgement message that acknowledges/(TDLS setup response frame with status code set to success) the BSS color/COLOR).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the method further comprises: sending, by the second STA, by using the AP, a TDLS setup response frame to the first STA, wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 15, Seok ‘755 discloses a second station (STA) (see Figure 3 and page 2, paragraph 31, lines 1-2; a second station/QSTA 2), comprising: 
a receiver (see Figure 3 and page 2, paragraph 21, lines 1-2; a receiver/transceiver), configured to receive (see Figure 3, step S11 and page 3, paragraph 32, lines 1-2; configured to receive/received), a basic service set (BSS) color to be used by the second STA in a device-to-device (D2D) transmission with a first STA (see Figure 2 and page 3, paragraphs 28, lines 8-9 and paragraph 29, lines 9-12; a basic service set (BSS) color/(BSS ID) to be used/using by the second STA/(QSTA 2) in a device-to-device (D2D) transmission/(direct link) with a first STA/(QSTA 1) Note: “to be used” is functional language and has no patentable weight); and 
receive a data frame sent by the first STA in the D2D transmission (see Figure 3, step S11 and page 3, paragraph 32, lines 1-4; receive/received a data frame/(TDLS setup request frame) sent/transmits by the first STA/(QSTA 1) in the D2D transmission/direct link), wherein the data frame comprises the BSS_color (see Figure 2 and page 3, paragraph 28, lines 8-9 and paragraph 29, lines 10-12; wherein the data frame/(TDLS setup request frame) comprises the BSS_color/BSS ID); 
a non-transitory memory storage comprising instructions (see Figure 3 and page 2, paragraph 31, lines 1-2; a non-transitory memory storage comprising instructions/QSTA 1 contains a non-transitory memory storage comprising instructions); and 
one or more hardware processors (see page 2, paragraph 21, line 1; one or more hardware processors/processor) in communication with the non-transitory memory storage (see Figure 3 and page 2, paragraph 31, lines 1-2; in communication with the non-transitory memory storage/QSTA 1 contains a processor in communication with the non-transitory memory storage), Filed: November 30, 2018 Page: 5of 11wherein the one or more hardware processors execute the instructions  (see page 2, paragraph 21, line 1; wherein the one or more hardware processors/processor execute the instructions/QSTA 1 contains a processor to execute the instructions) to:.
Although Seok ‘755 discloses a second station as set forth above,
Seok ‘755 does not explicitly disclose, “determine the BSS color to be used in the D2D transmission with the first STA”.5geg
However, Seok ‘397 discloses a second station (STA) (see Figure 21, step S2120 and paragraph 300; a second/second station (STA)/STA), comprising: 
a receiver (see Figure 1 and page 2, paragraph 52, line 2; a receiver/RF receiver 22), configured to 
receive (see Figure 21, step S2120 and page 21, paragraph 300; configured to receive/forward to the second STA), a basic service set (BSS) color to be used by the second STA in a device-to-device (D2D) transmission with a first STA (see page 22, paragraph 301, lines 10-12 and paragraph 302; a basic service set (BSS) color/(second color parameter) to be used by the second/second STA/STA in a device-to-device (D2D)/direct-link transmission with a first/first STA/STA); and
receive a data frame sent by the first STA in the D2D transmission (see Figure 21, step S2170 and page 22, paragraph 306; receive/(the first STA transmits to the second STA) a data frame/(HE PPDU including second color parameter) sent by the first/first STA/STA in the D2D/direct-link transmission), wherein the data frame comprises the BSS color (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) comprises a BSS color/second color parameter);
a non-transitory memory storage comprising instructions (see Figure 1 and page 2, paragraph 47, lines 3-4 and paragraph 49, lines 3-4; a non-transitory/non-transitory memory/(memory 40) storage/store comprising instructions/instructions); and 
one or more hardware processors (see Figure 1 and page 2, paragraphs 47 and 48, lines 1-2; one or more hardware processors/baseband processor 10) in communication with the non-transitory memory storage (see Figure 1 and page 2, paragraph 47, lines 3-4 and paragraph 49, lines 3-4; in communication with the non-transitory/non-transitory memory/(memory 40) storage/store), wherein the one or more hardware processors execute the instructions (see Figure 1 and page 2, paragraph 48, lines 1-2 and paragraph 49, lines 3-4; wherein the one or more hardware processors/(baseband processor 10) execute/execute the instructions/instructions) to: 
determine the BSS color to be used in the D2D transmission with the first STA (see Figure 21 and page 22, paragraph 301, lines 12-14; determine/determined the BSS color/(third color parameter) to be used in the D2D/direct-link transmission/transmitted with the first/first STA/STA Note: “to be used” is functional language and has no patentable weight).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determine the BSS color to be used in the D2D transmission with the first STA” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1, paragraph 9 of Seok ‘397).
Although the combination of Seok ‘755 and Seok ‘397 discloses a second station as set forth above,
The combination of Seok ‘755 and Seok ‘397 does not explicitly disclose “and wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA”.
However, Zhou discloses a second station, comprising:
and wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA (see Figure 7B and page 6, paragraph 69; wherein the BSS color/(color field 745) is set to be different/different from a second BSS color/(color field 750) of an access point (AP)/(AP 735) associated with the first STA/740A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and wherein the BSS color is set to be different from a second BSS color of an access point (AP) associated with the first STA” as taught by Zhou in the combined system of Seok ‘755 and Seok ‘397 to allow for more efficient signal use (see page 1, paragraph 6 of Zhou).
Regarding Claim 16, Although Seok ‘755 discloses the second station as set forth above,
Seok ‘755 does not explicitly disclose “wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU”.
However, Seok ‘397 discloses the second station (see Figure 21 and page 21, paragraph 298; the second/second station/STA), wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU) (see Figure 21, step S2170 and page 22, paragraph 306; wherein the data frame/(HE PPDU) is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU)/HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU (see page 21, paragraph 285, lines 10-11; and the BSS/BSS color/COLOR is carried/include in a BSS/BSS color/COLOR field/field of the HE/HE PPDU/PPDU).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the data frame is a high efficiency physical layer convergence procedure protocol data unit (HE PPDU), and the BSS color is carried in a BSS color field of the HE PPDU” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 17, Although Seok ‘755 discloses the second station as set forth above,
Seok ‘755 does not explicitly disclose “wherein the receiver is further configured to receive, by using the AP, a first frame sent by the first STA”.
However, Seok ‘397 the second station (see Figure 21, step S2120 and paragraph 300; the second/second station/STA), wherein the receiver (see Figure 1 and page 2, paragraph 52, line 2; wherein the receiver/RF receiver 22) is further configured to
receive (see Figure 21, step S2120 and page 21, paragraph 300; receive/the AP forwards to second STA), by using the AP (see Figure 21, step S2110 and page 21, paragraph 296, lines 1-2 and paragraph 298, lines 1-3; by using/to the AP/AP), a first frame sent by the first STA (see Figure 21, steps S2110 and S120 and page 21, paragraph 298, lines 1-3 and paragraph 300; a first frame/frame sent by the first/first STA/STA).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the receiver is further configured to receive, by using AP, a first frame sent by the first STA” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 18, Although Seok ‘755 discloses the second STA as set forth above,
Seok ‘755 does not explicitly disclose “wherein the second STA further comprises: a transmitter, configured to send a Tunneled Direct Link Setup (TDLS) setup response frame to the first STA by using the AP, wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color”.
However, Seok ‘397 the second STA (see Figure 21, step S2120 and paragraph 300; the second/second STA/STA), wherein the second STA (see Figure 21, step S2120 and paragraph 300; wherein the second/second station (STA)/STA) further comprises:
a transmitter (see Figure 1 and page 2, paragraph 52; a/an transmitter/RF transmitter 21), configured to send a Tunneled Direct Link Setup (TDLS) setup response frame to the first STA by using the AP (see Figure 21, step S2140 and page 21, paragraph 301, lines 1-3 and paragraph 303; configured to send/transmits a TDLS/TDLS setup/setup response/response frame/frame to the first/first STA/STA), wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color (see Figure 21, step S2140 and page 17, paragraph 238 and page 21, paragraph 301, lines 1-3 and paragraph 303 and page 22, paragraph 302; wherein the TDLS/TDLS setup/setup response/response frame/frame comprises an acknowledgement message that acknowledges/(TDLS setup response frame with status code set to success) the BSS color/COLOR).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the second STA further comprises: a transmitter, configured to send a Tunneled Direct Link Setup (TDLS) setup response frame to the first STA by using the AP, wherein the TDLS setup response frame comprises an acknowledgment message that acknowledges the BSS color” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 22, Although Seok ‘755 discloses the method as set forth above,
Seok ‘755 does not explicitly disclose “wherein the BSS color of each pair of STAs of D2D transmission is same”.
However, Seok ‘397 discloses the method, wherein the BSS color of each pair of STAs of D2D transmission is same (see Figure 21, steps S2110, S2120, S2130and S2140 and page 21, paragraphs 298, 300, 301 and page 22, paragraph 303; wherein the BSS color of each pair of STAs/(first and second STA) of D2D/TDLS transmission/transmit is same/the second color parameter and the third color parameter are the same).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color of each pair of STAs of D2D transmission is same” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 26, Although Seok ‘755 discloses the second station as set forth above,
Seok ‘755 does not explicitly disclose “wherein the BSS color of each pair of STAs of D2D transmission is same”.
However, Seok ‘397 discloses the second station (see Figure 21, step S2120 and paragraph 300; the second/second station/STA), wherein the BSS color of each pair of STAs of D2D transmission is same (see Figure 21, steps S2110, S2120, S2130and S2140 and page 21, paragraphs 298, 300, 301 and page 22, paragraph 303; wherein the BSS color of each pair of STAs/(first and second STA) of D2D/TDLS transmission/transmit is same/the second color parameter and the third color parameter are the same).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color of each pair of STAs of D2D transmission is same” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Regarding Claim 28, Although Seok ‘755 discloses the second STA as set forth above,
Seok ‘755 does not explicitly disclose “wherein the first frame is a Tunneled Direct Link Setup (TDLS) setup request frame”.
However, Seok ‘397 discloses the first STA, wherein the first frame is a Tunneled Direct Link Setup (TDLS) setup request frame5 (see Figure 21, steps S2110 and S120 and page 21, paragraph 298, lines 1-3 and paragraph 300; wherein the first frame/frame is a Tunneled Direct Link Setup (TDLS)/TDLS setup/setup request/request frame/frame).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first frame is a Tunneled Direct Link Setup (TDLS) setup request frame” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).



Claims 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘755 in view of Zhou and further in view of Seok ‘397 and further in view of Rohfleisch et al (US 2009/0080388 A1), hereinafter Rohfleisch.

Regarding Claim 19, Although the combination of Seok ‘755 and Zhou discloses the method as set forth above, 
The combination of Seok ‘755 and Zhou does not explicitly disclose “when a transmission frame including the BSS color is received”.
However, Seok ‘397 discloses the method, when a transmission frame including the BSS color is received (see Figure 21, step S2120 and page 21, paragraph 298, lines 1-3 and paragraph 300; when a transmission frame/(TDLS setup request frame) including the BSS/BSS color/(color parameter) is received/forward to the send STA).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “when a transmission frame including the BSS color is received” as taught by Seok ‘397 in the combined system of Seok ‘755 and Zhou to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Although the combination Seok ‘755, Zhou and Seok ‘397 discloses the method as set forth above,
The combination of Seok ‘755, Zhou and Seok ‘397 does not explicitly disclose “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed, when a transmission frame including the BSS color is received”.5geg
However, Rohfleisch discloses the method, 
wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed (see Figure 5a and page 4, paragraph 45; wherein the BSS/BSs color/color is used for an access point (AP)/AP to determine whether spatial/spatial multiplexing/multiplexing can be performed), when a transmission frame including the BSS color is received (see Figure 5a and page 4, paragraph 45; when a transmission frame/packet including/inserted the BSS/BSS color/color is received/receive).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed, when a transmission frame including the BSS color is received” as taught by Rohfleisch in the combined system of Seok ‘755, Zhou and Seok ‘397 to optimize the data traffic to and from the various stations by the access points (see page 1, paragraph 15, lines 11-12 of Rohfleisch).
Regarding Claim 23, Although the combination of Seok ‘755 and Zhou discloses the first station as set forth above, 
The combination of Seok ‘755 and Zhou does not explicitly disclose “when a transmission frame including the BSS color is received”.
However, Seok ‘397 discloses the first station, when a transmission frame including the BSS color is received (see Figure 21, step S2120 and page 21, paragraph 298, lines 1-3 and paragraph 300; when a transmission frame/(TDLS setup request frame) including the BSS/BSS color/(color parameter) is received/forward to the send STA).
Although the combination of Seok ‘755, Zhou and Seok ‘397 discloses the first station as set forth above,
The combination of Seok ‘755, Zhou and Seok ‘397 does not explicitly disclose “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed, when a transmission frame including the BSS color is received”.5geg
However, Rohfleisch discloses the first station, 
wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed (see Figure 5a and page 4, paragraph 45; wherein the BSS/BSs color/color is used for an access point (AP)/AP to determine whether spatial/spatial multiplexing/multiplexing can be performed), when a transmission frame including the BSS color is received (see Figure 5a and page 4, paragraph 45; when a transmission frame/packet including/inserted the BSS/BSS color/color is received/receive).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed, when a transmission frame including the BSS color is received” as taught by Rohfleisch in the combined system of Seok ‘755, Zhou and Seok ‘397 to optimize the data traffic to and from the various stations by the access points (see page 1, paragraph 15, lines 11-12 of Rohfleisch).

Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘755 in view of Seok ‘397 and further in view of Zhou and further in view of Rohfleisch.

Regarding Claim 21, Although Seok ‘755 discloses the method as set forth above, 
Seok ‘755 does not explicitly disclose “when a transmission frame including the BSS color is received”.
However, Seok ‘397 discloses the method, when a transmission frame including the BSS color is received (see Figure 21, step S2120 and page 21, paragraph 298, lines 1-3 and paragraph 300; when a transmission frame/(TDLS setup request frame) including the BSS/BSS color/(color parameter) is received/forward to the send STA).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “when a transmission frame including the BSS color is received” as taught by Seok ‘397 in the system of Seok ‘755 to provide a method and apparatus for dynamic channel sensing for direct link in a High Efficiency WLAN (HEW) (see page 1,paragraph 10 of Seok ‘397).
Although the combination of Seok ‘755, Seok ‘397 and Zhou discloses the method as set forth above,
The combination of Seok ‘755, Seok ‘397 and Zhou does not explicitly disclose “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed, when a transmission frame including the BSS color is received”.5geg
However, Rohfleisch discloses the method, 
wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed (see Figure 5a and page 4, paragraph 45; wherein the BSS/BSs color/color is used for an access point (AP)/AP to determine whether spatial/spatial multiplexing/multiplexing can be performed), when a transmission frame including the BSS color is received (see Figure 5a and page 4, paragraph 45; when a transmission frame/packet including/inserted the BSS/BSS color/color is received/receive).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed, when a transmission frame including the BSS color is received” as taught by Rohfleisch in the combined system of Seok ‘755, Seok ‘397 and Zhou to optimize the data traffic to and from the various stations by the access points (see page 1, paragraph 15, lines 11-12 of Rohfleisch).
Regarding Claim 25, Although Seok ‘755 discloses the second station as set forth above, 
Seok ‘755 does not explicitly disclose “when a transmission frame including the BSS color is received”.
However, Seok ‘397 discloses the second station, and page 21, paragraph 298, lines 1-3 and paragraph 300; when a transmission frame/(TDLS setup request frame) including the BSS/BSS color/(color parameter) is received/forward to the send STA).
Although the combination Seok ‘755, Seok ‘397 and Zhou discloses the second station as set forth above,
The combination Seok ‘755, Seok ‘397 and Zhou does not explicitly disclose “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed, when a transmission frame including the BSS color is received”.5geg
However, Rohfleisch discloses the second station, 
wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed (see Figure 5a and page 4, paragraph 45; wherein the BSS/BSs color/color is used for an access point (AP)/AP to determine whether spatial/spatial multiplexing/multiplexing can be performed), when a transmission frame including the BSS color is received (see Figure 5a and page 4, paragraph 45; when a transmission frame/packet including/inserted the BSS/BSS color/color is received/receive).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the BSS color is used for an access point (AP) to determine whether spatial multiplexing can be performed, when a transmission frame including the BSS color is received” as taught by Rohfleisch in the combined system of Seok ‘755, Seok ‘397 and Zhou to optimize the data traffic to and from the various stations by the access points (see page 1, paragraph 15, lines 11-12 of Rohfleisch).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al (US 2019/0098679 A1) discloses Communication Method, First Station, Second Station, And Access Point.  Specifically, see Figures 1-2 and paragraphs 42-44, 47-52, 55-57, 59-75 and 77-87.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469